DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of 
Claims 1-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagai et al. (WO 2016068221 A1, “Nagai” for which English language equivalent US 2017/0227692 will be used as the citation copy) in view of Sekine et al. (US 2008/0182041, “Sekine”).
Regarding claims 1 and 5, Nagai teaches an optical device or sensor comprising an infrared light source and infrared detector (e.g., [0174], Fig. 3), a reflection member (a laminated film) reflecting light radiated from the light source ([0174], Fig. 3, [0003], [0006]) and detected by the sensor ([0174]). Nagai additionally teaches a cholesteric liquid crystal reflection structure having cholesteric liquid crystalline material arranged in a dot-like pattern ([0007] – [0036]). Nagai teaches that the optical reflection film or member has a planar surface ([0085]) and bright and dark portions when viewed with an electron microscope ([0013], [0096]). 	While Nagai teaches that the liquid crystalline phases may have a dot-like structure (e.g., [0085]), Nagai does not explicitly recite the term “lenticular” or that the pattern of convex and concave parts are alternately and continuously formed. The Examiner notes, with regard to the shape of the dot, that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 CCPA 1966). Further, it should be noted that claims 1 and 5 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. In the same field of endeavor of patterned cholesteric liquid crystal sheets for 
Regarding claim 2, Nagai further teaches that the reflection member has a dot array made by fixing cholesteric liquid crystalline dots on a planar surface ([0003], [0006] – [0014]).
Regarding claim 3, Nagai additionally teaches that the reflection member in the liquid crystal portion of the reflection member an average distance between the peaks of the liquid crystalline dots may be on the range of from 20 to 200 micrometers and that the distance between the dots may be as low as 53 micrometers (see [0216], having a distance between centers of the dots of 53 micrometers, thus the dark and light spots may be separated by approximately 25 micrometers). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Regarding claim 4, Nagai additionally teaches that the haze of the reflection member may be less than 10% (e.g., Nagai, [0212]).

Response to Arguments
Applicant’s arguments filed 9/8/21 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. Arguments which are deemed relevant to the current rejections are addressed below. 
Therefore, claims 1-5 are rejected as described above. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782